DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 13, the phrase, “the shield extending from the brace in another direction different than the direction” is unclear and leaves doubts as to what is being referred to, because drawings show a shield connected to the shield apparatus base, rather than the brace. In addition, the phrase, “another direction different than the direction” seems to an incomplete sentence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 10-11 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Palmieri et al, US 5780800 [Palmieri].
Regarding claim 1, Palmieri discloses (figs.1-3) a shield apparatus (28) usable with a circuit interrupter (10), the circuit interrupter (10) having a housing (11) and further having a set of separable contacts (17, 18) and an operating mechanism (25) situated on the housing (11), the set of separable contacts (17, 18) including a stationary contact (17) and a movable contact (18) that are switchable between a CLOSED position and an OPEN position, the operating mechanism (25) including a spring (23) and a contact arm (16), the movable contact (18) being situated on the contact arm (16), the contact arm (16) being movable to switch the set of separable contacts (17, 18) between the CLOSED and OPEN positions, the shield apparatus (28) comprising:
a shield apparatus base (labeled in fig.1, below) structured to be situated on the housing (11); and
a protection apparatus (labeled in fig.1, below) situated on the shield apparatus base (labeled in fig.1, below), the protection apparatus (labeled in fig.1, below) comprising a shield (28) that extends away from the shield apparatus base (labeled in fig.1, below), at least a part of the shield (28) being situated between the stationary contact (17) and the spring (23) in the OPEN position of the set of separable contacts (17, 18).
	
    PNG
    media_image1.png
    444
    459
    media_image1.png
    Greyscale

Regarding claim 10, Palmieri discloses (figs.1-3) a circuit interrupter (10) comprising:
a housing (11);
a set of separable contacts (17, 18) situated on the housing (11) and comprising a stationary contact (17) and a movable contact (18) that are switchable between a CLOSED position and an OPEN position;
an operating mechanism (25) situated on the housing (11) and comprising a spring (23) and a contact arm (16), the movable contact (18) being situated on the contact arm (16), the contact arm (16) being movable to switch the set of separable contacts (17, 18) between the CLOSED and OPEN positions;
a shield apparatus (28) comprising a shield apparatus base (labeled in fig.1, above) and a protection apparatus (labeled in fig.1, above);
the shield apparatus base (labeled in fig.1, above) being situated on the housing (11); and
the protection apparatus (labeled in fig.1, above) being situated on the shield apparatus base (labeled in fig.1, above), the protection apparatus (labeled in fig.1, above) comprising a shield (28) that extends away from the shield apparatus base (labeled in fig.1, above), at least a part of the shield (28) being situated between the stationary contact (17) and the spring (23) in the OPEN position of the set of separable contacts (17, 18).
Regarding claims 2 and 15, Palmieri further discloses where the protection apparatus (labeled in fig.1, above) is situated in protective disposition between the stationary contact (17) and the spring (23) structured to protect the spring (23) from an arc formed between the stationary contact (17) and the movable contact (18).
Regarding claims 6 and 11, Palmieri further discloses where the housing (11) includes a housing base (31), the shield apparatus base (labeled in fig.1, above) being sheet-like (see fig.3) and being structured to extend along at least a portion of the housing base (31) between the at least portion of the housing base (31) and at least a portion of the contact arm (16) in the CLOSED position of the set of separable contacts (17, 18).
Allowable Subject Matter
Claims 3-5, 7, 12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art fails to teach or show, alone or in combination, the claimed shield apparatus where the housing includes a housing base and a boss that protrudes from the housing base, the shield apparatus base being structured to be situated on the boss.
Regarding claim 7, the prior art fails to teach or show, alone or in combination, the claimed shield apparatus where the housing further includes a boss that protrudes from the housing base, the shield apparatus base having formed therein an Opening that is structured to receive the boss therein.
Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed circuit interrupter where the housing further includes a boss that protrudes from the housing base, the shield apparatus base having formed therein an Opening that is structured to receive the boss therein.
Regarding claim 16, the prior art fails to teach or show, alone or in combination, the claimed circuit interrupter where the housing includes a housing base and a boss that protrudes from the housing base, the shield apparatus base being situated on the boss.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seymour et al, Fasano, Lin et al, Maloney et al, Yang, Schaltenbrand et al, Kurono and Mrenna et al are examples of circuit interrupters comprising arc shields configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833